DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is invoked. 
As explained in M.P.E.P. § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention.
The recitation, at line 1 of claim 4, of “the predefined angular range” is unclear and indefinite because none of the preceding claim language recites or otherwise defines any such angular range, so that it is unclear what this angular range is or how it relates the rest of the claimed invention. It appears that proper support for this recitation might be found in claim 3, and it is suggested that amending claim 4 to be dependent from claim 3 instead of claim 1 might resolve this issue.
In claim 5, the recitation, at line 1, of “the predefined geographical area” is also unclear and indefinite. While claim 1 does include a recitation of a “particular geographical area,” it is unclear if the recitation in claim 5 is intended to refer to this “particular geographical area” or some other geographical area that is not recited or defined by any of the preceding claim language, so that claim 5 fails to clearly point out and distinctly claim the invention.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See M.P.E.P. § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in M.P.E.P. § 2159. See M.P.E.P. § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 7, 9, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 11,232,587. Although the claims at issue are not identical, they are not patentably distinct from each other because the invention defined by the claims of the instant application is either anticipated by or obvious in view of the invention stipulated by the claims of the ‘587 patent.
With respect to claim 1 of the instant application, claim 6 of the ‘587 patent stipulates a system (line 1 of claim 1, from which claim 6 is dependent) comprising: one or more processors configured to (line 2 of claim 1, from which claim 6 is dependent): detect, based on data derived from use of one or more image sensors of a user device, one or more features captured by the one or more image sensors (lines 3-5 of claim 1, from which claim 6 is dependent); determine, based on at least the one or more detected features, pose data including a location and orientation of the device (lines 6-8 of claim 1, from which claim 6 is dependent); determine, based on the pose data, a plurality of points of interest within a particular geographical area that is determined based on the pose data (lines 9-11 of claim 1, from which claim 6 is dependent); and provide, via the user device, information indicating one or more of the plurality of points of interest (lines 18-19 of claim 1, from which claim 6 is dependent), wherein the plurality of points of interest are determined by querying a mapping database for points of interest within the particular geographical area (lines 1-3 of claim 5, from which claim 6 is dependent) and within a particular range from the location (lines 1-4 of claim 6). In addition, claim 6 of the ‘587 patent further stipulates that the geographical area is within a predefined distance of the location of the device included in the pose data (lines 11-13 of claim 1, from which claim 6 is dependent), as further defined by claim 2 of the instant application; that the geographical area is within a predefined angular range that is based on the orientation of the device included in the pose data (lines 11-12, 14-15 in claim 1, from which claim 6 is dependent), as further defined by claim 3 of the instant application; and that the returned points of interest are filtered such that points of interest outside an angular range that is centered on the orientation of the device are excluded (lines 4-6 of claim 6), as additionally defined by claim 7 of the instant application.
While claim 6 of the ‘587 patent stipulates a system, this system is stipulated as including functions that correspond to each of the steps of the method of claim 9 of the instant application. Therefore, the method defined by claim 9 of the instant application would have been readily obvious to one of ordinary skill in the art in view of the operations performed by the system stipulated by claim 6 of the ‘587 patent.
Similarly, with respect to claim 19 of the instant application, the functions stipulated by the system of claim 6 of the ‘587 patent fully anticipate the functions associated with the non-transitory computer readable medium of claim 19 of the instant application. Because the system of claim 6 of the ‘587 patent is implemented using one or more appropriately configured processors, and because it is extremely routine and conventional in the art to use computer program instructions that are stored on non-transitory computer readable media to configure such processors to performed desired functions, the non-transitory computer readable medium of claim 19 of the instant application would have been readily obvious to one of ordinary skill in the art in view of the system stipulated by claim 6 of the ‘587 patent.
Allowable Subject Matter
Claims 6, 8, 10-18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Johns whose telephone number is (571) 272-7391.  The examiner in normally available Monday through Friday, typically between 6:15 am and 2:45 pm Eastern Time.  The examiner may also be contacted by e-mail using the address: andrew.johns@uspto.gov.  (Applicant is reminded of the Office policy regarding e-mail communications.  See M.P.E.P. § 502.03)

If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Edward Urban, can be reached at (571) 272-7899.  The fax phone number for this art unit is (571) 273-8300.  In order to ensure prompt delivery to the examiner, all unofficial communications should be clearly labeled as “Draft” or “Unofficial.”





A. Johns
2 December 2022
/Andrew W Johns/Primary Examiner, Art Unit 2665